Citation Nr: 0803522	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as a result of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran has submitted recent private medical treatment 
records, dated from September 2006 to May 2007, which reveal 
a current diagnosis of type II diabetes.  These treatment 
records were not reviewed by the RO.  However, the veteran is 
not prejudiced by the Board's appellate review of his service 
connection claim for diabetes mellitus because the veteran's 
claim is being granted in full.


FINDINGS OF FACT

1.  The veteran's service records establish that the veteran 
served in Vietnam from September 1966 to September 1967; 
therefore, exposure to herbicides is presumed.

2.  The veteran has a current diagnosis of type II diabetes 
mellitus.

3.  The veteran's COPD is not medically related to any in-
service disease or injury.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  COPD was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in July 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was her responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claims, and asked the veteran to 
send in any evidence in the veteran's possession that 
pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not provided with notice of the type of evidence 
necessary to establish an effective date or higher initial 
rating if service connection is granted on appeal.  However, 
when implementing the Board's grant of service connection for 
diabetes mellitus, the RO will address any notice defect with 
respect to an increased rating and effective date.  
Significantly, the veteran retains the right to appeal the 
disability rating and effective date assigned by the RO.  
With regard to service connection for COPD, because the 
service connection claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service medical records 
and private treatment records have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  With regard to the veteran's claim for 
service connection for diabetes mellitus, the service 
connection claim is being granted based on medical and lay 
evidence already of record.  With regard to the claim for 
service connection for COPD, the veteran contends that his 
COPD was incurred as a result of his military service, 
including as a result of herbicide exposure.  COPD is not 
subject to presumptive service connection under 38 U.S.C.A. 
§1116; 38 C.F.R. § 3.309(e).  Further, the veteran has not 
provided evidence which indicates continuity of 
symptomatology, as there is no evidence of COPD for over 30 
years following the veteran's discharge from service.  In 
such circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist veterans 
in developing claims does not include a duty to provide a 
veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and  
his military service.  38 U.S.C.A. § 5103A; Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e).
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §3.307(a)(6)(ii).

The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam, from 
September 1966 to September 1967, during the Vietnam Era and 
thus exposure to herbicides is assumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).

A May 2007 progress note from the veteran's private physician 
indicates that the veteran has a diagnosis of type II 
diabetes mellitus.  The veteran's physician prescribed the 
veteran an oral diabetes medication in May 2007.
  
All that is required in addition to the presumed exposure is 
evidence demonstrating the veteran was diagnosed with 
diabetes mellitus subsequent to his service, which would be 
rated as 10 percent disabling.  The veteran's private 
physician has indicated his diabetes mellitus requires the 
use of medications for control of his diabetes.  Therefore, 
the veteran's symptoms meet and may possibility exceed the 
criteria for a 10 percent rating for diabetes mellitus.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

The Board finds that the veteran's type II diabetes mellitus 
presumed to have been incurred in service.  Accordingly, 
service connection for diabetes mellitus, based on presumed 
exposure to herbicides in service, is warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Service Connection for COPD

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

In this case, COPD is not one of the presumptive disorders 
listed in 38 C.F.R. 
§ 3.309(e).  Therefore, the veteran's claim for service 
connection will be considered only on a direct basis.  See 
Combee, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The service medical records are absent complaints, findings 
or diagnoses of COPD during service.  The veteran was 
diagnosed with mild bronchitis in April 1967.  However, on 
the December 1967 separation examination, the veteran's lungs 
and chest were evaluated as normal.  On the Report of Medical 
History completed by the veteran in conjunction with his 
separation physical, the veteran denied ever having asthma or 
shortness of breath.  There is no medical evidence that shows 
that the veteran suffered from COPD during service.

The veteran also contends that he was injured while in 
service by a building which collapsed on him and that his 
COPD may be related to this injury.  The veteran's service 
medical records confirm that the veteran was injured by a 
building collapse in December 1966.  However, at the time of 
the injury, the veteran complained of pain on his left side 
and X-rays were taken of his hips and left lower ribs.  The 
service medical records do not contain any complaint of chest 
pain or shortness of breath.  

The earliest post-service evidence of COPD consists of 
private treatment records from 1996 in which the veteran was 
noted to have a history of COPD which was asymptomatic.  
Subsequent medical treatment records confirm the diagnosis of 
COPD.  These post-service records are negative for any nexus 
opinion or other evidence linking the veteran's COPD to his 
service, including herbicide exposure in service.  Thus, 
overall, the post-service medical records, indicating a 
disorder that began years after service with no indication of 
an association to service, are found to provide evidence 
against the veteran's claim.

The veteran's assertions that his COPD is a result of his 
exposure to Agent Orange in Vietnam, or of his injuries 
sustained in the December 1966 building collapse, cannot 
constitute competent medical evidence that his COPD is due to 
or a result of service.  The veteran is not qualified, as a 
layperson, to offer an opinion as to medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for COPD, including as a 
result of herbicide exposure, is not warranted.


ORDER

Service connection for diabetes mellitus, including as a 
result of herbicide exposure, is granted.

Service connection for COPD, including as a result of 
herbicide exposure, is denied.


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


